10-1922-cv
     Opportunity Equity Partners Ltd et al. v. Demarco


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 17th day of March, two thousand eleven.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                PIERRE N. LEVAL,
 9                REENA RAGGI,
10                              Circuit Judges.
11
12       - - - - - - - - - - - - - - - - - - - -X
13       INTERNATIONAL EQUITY INVESTMENTS,
14       INC., CITIGROUP VENTURE CAPITAL
15       INTERNATIONAL BRAZIL, LLC, on behalf
16       of itself and CITIGROUP VENTURE
17       CAPITAL INTERNATIONAL BRAZIL, L.P.,
18       formerly known as CVC/Opportunity
19       Equity Partners, L.P., CITIGROUP
20       VENTURE CAPITAL INTERNATIONAL BRAZIL,
21       L.P.,
22                Plaintiffs-Counter-
23                Defendants-Appellees,
24
25                    -v.-                                               10-1922-cv
26
27       OPPORTUNITY EQUITY PARTNERS LTD.,
28       formerly known as CVC/Opportunity
29       Equity Partners Ltd.,
30                Defendant-Counter-Claimant-
31                Appellee,
 1
 2   DANIEL VALENTE DANTAS, BANCO
 3   OPPORTUNITY S.A., DORIO FERMAN,
 4   ARTHUR JOAQUIM DE CARVALHO,
 5   OPPORTUNITY FUND, OPPORTUNITY PRIME
 6   INVESTMENT SERVICES, LTD., CITIBANK
 7   N.A., CITIGROUP, INC.,
 8            Defendants-Appellees,
 9
10            -v.-
11
12   LUIS ROBERTO DEMARCO ALMEIDA,
13            Intervenor-Appellant.
14   - - - - - - - - - - - - - - - - - - - -X
15
16   FOR APPELLANT:             Andrea Bierstein, Hanly Conroy
17                              Bierstein Sheridan Fisher &
18                              Hayes LLP, New York, New York.
19
20   FOR APPELLEE
21   INTERNATIONAL EQUITY
22   INVESTMENTS, ET AL:        Carmine D. Boccuzzi (David Y.
23                              Livshiz, on the brief), Cleary
24                              Gottlieb Steen & Hamilton LLP,
25                              New York, New York.
26
27   FOR APPELLEE OPPORTUNITY
28   EQUITY PARTNERS, ET AL:    Matthew A. Katz (Lisa C. Cohen,
29                              on the brief), Schindler Cohen &
30                              Hochman LLP, New York, New York.
31
32        Appeal from a judgment of the United States District
33   Court for the Southern District of New York (Koeltl, J.).
34
35        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
36   AND DECREED that the judgment of the district court be
37   AFFIRMED.
38
39        Luis Roberto Demarco Almeida (“Demarco”) appeals from
40   the denial of his motion to unseal certain documents filed
41   in connection with an unrelated, now-settled, litigation
42   proceeding between International Equity Investments, Inc.,
43   et al. and Opportunity Equity Partners Ltd., et al.
44   (collectively the “appellees”). The documents at issue were
45   protected by a confidentiality order entered upon

                                  2
 1   stipulation of the appellees when they were adversary
 2   parties. We assume the parties’ familiarity with the
 3   underlying facts, the procedural history, and the issues
 4   presented for review.
 5
 6        We review for abuse of discretion the district court’s
 7   decision not to vacate or modify the order designating the
 8   documents at issue as confidential. Gambale v. Deutsche
 9   Bank AG, 377 F.3d 133, 139 (2d Cir. 2004). In general--when
10   parties have reasonably relied on a protective order--our
11   Court recognizes a presumption against access to those
12   documents. See Secs. & Exch. Comm’n v. TheStreet.com, 273
13   F.3d 222, 229 (2d Cir. 2001). However, a “subspecies of
14   sealed documents in civil cases--so-called ‘judicial
15   documents’” are afforded a presumption “in favor of access.”
16   Id. at 231 (emphasis in original).
17
18        The magistrate judge concluded that the documents at
19   issue are non-judicial, and the district judge adopted the
20   magistrate judge’s opinion and order. Demarco argues on
21   appeal that the documents to which he seeks access are
22   judicial in nature. Although Demarco objected on numerous
23   grounds to the magistrate judge’s opinion, his objections
24   did not include a contention that the magistrate judge erred
25   in categorizing the documents as non-judicial. Accordingly,
26   we deem this argument forfeited. See Local 377 v. 1864
27   Tenants Ass’n, 533 F.3d 98, 99 (2d Cir. 2008) (per curiam).
28
29        We find no abuse of discretion in the district court’s
30   determination that the appellees reasonably relied on the
31   stipulated protective order, and that Demarco was not
32   entitled to modification of the order.
33
34        Having reviewed all of the arguments properly presented
35   to this Court, we hereby AFFIRM the judgment of the district
36   court.
37
38
39                              FOR THE COURT:
40                              CATHERINE O’HAGAN WOLFE, CLERK
41
42
43
44




                                  3